Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant has demonstrated that the instantly claimed patient population is not taught in the art to be treated with drugs that interfere with TGF-β. Moreover the art does not provide a reasonable expectation of success in treating this specific patient population, Fuchs' endothelial corneal dystrophy (FECD) induced by transforming growth factor-3 (TGF-3) induced endoplasmic reticulum (ER) stress in a corneal endothelium. Therefore claim 1 is allowable, as are the dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Rejoinder
Since claim 1 is allowable, claims 2-3, 5, 9, 13, 17-24 are rejoined as they require all the limitations of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SCHMITT whose telephone number is (571)270-7047. The examiner can normally be reached M-F 8-6 MidDay Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J SCHMITT/Examiner, Art Unit 1629        

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629